Citation Nr: 1622452	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  07-26 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel
 

INTRODUCTION

The Veteran served on active duty from June 1986 to October 1996.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.


FINDING OF FACT

In an April 2016 written statement, the Veteran requested that his appeal be withdrawn.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal regarding the issue of entitlement to a TDIU have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may be made by the appellant or by his authorized representative, except that a representative may not withdraw a Substantive Appeal filed by the appellant personally without the express written consent of the appellant.  38 C.F.R. § 20.204(c). 

The Veteran's claim for a TDIU was raised by the record and taken onto appeal by the Board in October 2013, when it was remanded for additional development.

In an April 2016 written statement, the Veteran, through his representative, stated that he no longer wished to pursue the claim.  The Board finds that the Veteran's statement of intention to withdraw the appeal satisfies the requirements for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of entitlement to a TDIU, there remain no allegations of errors of facts or law for appellate consideration concerning that issue.  The Board therefore has no jurisdiction to review the issue.

Accordingly, the issue of entitlement to a TDIU is dismissed.


ORDER

The issue of entitlement to a TDIU is dismissed.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


